Citation Nr: 0411521	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  95-21 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for damage to the left eye.

2.  Entitlement to service connection for the residuals of a 
total right hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In June 1998, the veteran testified at a hearing on appeal 
before a Veterans Law Judge who is no longer at the Board.  A 
transcript of that hearing has been included in the claims 
folder for review.  Shortly after the hearing, the claim was 
forwarded to the RO for review.  When the claim came to the 
Board, the issues then before it included the following:

1.  Entitlement to an increased 
evaluation for laceration of the scalp, 
to include secondary service connection 
for a head injury with headaches.
2.  Whether new and material evidence has 
been submitted to reopen a claim for 
service connection for a right hip and 
leg condition.
3.  Entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
damage to the mouth and left eye.
4.  Entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
damage to the buttocks.  
5.  Entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
gastroesophageal reflux disease and 
gastritis with dysphagia.  
6.  Entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
aggravation of hemorrhoids as a result of 
surgery.  

The Board issued a decision on five of the six issues in an 
action dated October 5, 1998.  The Board did not issue a 
decision on the claim involving the mouth and left eye.  
Instead, it remanded that issue to the RO for the purpose of 
obtaining additional information.  The veteran underwent 
dental and otolaryngology examinations in 1999.  As a result 
of those examinations, benefits were granted for damage to 
the mouth.  The date of that rating action was May 2000.  The 
rating decision did not address the veteran's claim with 
respect to the left eye.  The claim has since been returned 
to the Board for further action.

The record reflects that the veteran has submitted an appeal 
with respect to a rating decision issued in September 2000.  
The rating action involved entitlement to service connection 
for status post total right hip replacement and entitlement 
to special monthly pension.  Following receipt of a notice of 
disagreement, a statement of the case was issued in May 2002 
and the veteran perfected his appeal in June 2002.  The Board 
notes that when the veteran submitted his VA Form 9, Appeal 
to Board of Veterans' Appeals, he indicated that he was only 
appealing the issue involving the right hip.  He further 
wrote that he desired a videoconference hearing.  A review of 
the record reveals that the veteran has not withdrawn this 
issue nor has he withdrawn his request for a hearing.  Thus, 
this issue will be discussed in the Remand portion of this 
action.

In March 2004, a letter was sent to the veteran informing him 
that the Veterans Law Judge who had heard his testimony in 
June 1998 and who had signed the October 1998 Decision/Remand 
had since left the Board.  The veteran was told that he had 
the option of presenting testimony before a different 
Veterans Law Judge or he could rely on testimony previously 
given.  The veteran failed to respond to the March 2004 
letter.

The issue of entitlement to service connection for the 
residuals of a total right hip replacement is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant if further 
action is required.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for a left eye disability has been 
developed.

2.  In November 1994, the veteran underwent surgery of the 
sinus cavity to correct the veteran's blocked sinuses and 
deviated septum.

3.  The veteran has not been diagnosed as suffering from a 
ratable left eye disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for damage to the left eye 
as a residual of sinus surgery are not met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.358(a), (b) (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1994, the veteran underwent a septoplasty and 
functional endoscopic sinus surgery.  The surgery was 
performed for the purpose of opening up the sinuses to allow 
for better drainage thereof and to straighten the nasal 
septum.  Immediately following surgery, the veteran's visual 
acuity was measured - it was found within normal limits.  The 
veteran did not present any complaints with respect to either 
eye.  

Approximately a week after the surgery was performed, the 
veteran was seen by his doctor for a review of the surgery.  
He complained of left eye pain along with numbness.  The 
following year, in August 1995, the veteran submitted a VA 
Form 21-4138, Statement in Support of Claim, in which he 
complained of complications resulting from the surgery.  The 
veteran specifically complained of the following:

	. . . Also, my left eye waters and 
the vision in my left eye gets blurry 
whenever I drink anything cold. . . .

Following the veteran's complaints, the RO issued a letter to 
the New Orleans VA Medical Center asking that the veteran's 
surgery be described and that any paperwork be forwarded to 
the RO.  This action was being accomplished in conjunction 
with the veteran's claim for benefits pursuant to 38 C.F.R. 
§ 1151.  The RO subsequently denied the veteran's claim in 
February 1996, stating that there was no evidence showing 
that any claimed eye pain was due to the surgery.  The 
veteran was notified of this decision and he submitted an 
appeal.  

In August 1999, the veteran underwent a VA examination of the 
eyes in order to determine whether the veteran was suffering 
from a current disability involving the eyes.  The examiner 
noted the following results:

Visual acuity of the right eye was 20/20 with +75 sphere, 
left eye 20/20 with +50 sphere.  The corneal lens was clear 
and the retina was normal.  Ocular motility was full and 
there was no double vision.  Eyelids were in good position.  
No hemorrhages or exudates were noted in the retina.

The veteran's sinuses were inspected and the examiner 
indicated that he could not find any disability of the 
sinuses that would affect the veteran's left eye.  The 
veteran was subsequently diagnosed as suffering from 
farsightedness/presbyopia.  A disability of the left eye 
manifested by blurriness or watering was not found.  

A dental examination was also performed at this time.  Upon 
completion of the examination, the examiner noted that the 
veteran did indeed have some paresthesia of the soft tissue 
buccal vestibule.  However, the examiner did not indicate or 
suggest that there were any residuals of the 1994 surgery 
that would produce tearing or blurriness of the left eye.

At the time of a hearing on appeal in June 1998, the veteran 
testified that symptoms related to his left eye disability 
included pain and dizziness.  He further noted that his left 
eye disability included frequent tearing.  

A third VA examination was performed in November 1999.  That 
examination lead to the following comments:

	. . . The patient's records were 
reviewed at length. . . I could ascertain 
no damage to his facial nerve or 
infraorbital nerve on the left side based 
upon objective physical examination. . . 
.

Given the patient's history of having a 
left maxillary antrostomy performed via 
the canine fossa approach, this could put 
the left infraorbital nerve at risk and 
it is also possible to damage the dental 
root.  [I] was not able to objectively 
demonstrate infraorbital hypesthesia in 
the patient. . . .

Following that examination, the results were forwarded to the 
RO.  Upon reviewing the documents, the RO, in a May 2000 
rating decision, granted compensation under the provisions of 
38 C.F.R. § 1151 for a mouth disability.  It did not grant 
benefits for a left eye condition.

The veteran underwent a routine examination of his eyes in 
December 2000.  The purpose of the examination was to 
determine whether his eyesight was being somehow affected by 
his service-connected diabetes mellitus.  During the 
examination the veteran did not put forth any assertions with 
respect to left eye pain, blurriness, or wateriness.  It is 
noted that the examiner did classify the veteran as an 
individual who was predisposed to glaucoma based upon family 
history.  Again, a disability manifested by watery eyes, 
blurriness, and/or pain was not diagnosed.

From 2000 to the present, the veteran was seen at the local 
VA medical center for the purposes of determining whether the 
veteran was suffering from diabetic myopathy along with 
glaucoma.  The record notes that on each occasion that he 
veteran received an abbreviated check-up for these 
disabilities, complaints involving watery eyes, blurriness, 
and/or pain were not given by the veteran.  Moreover, medical 
notes indicating a possibly disability related to those 
symptoms were not annotated in the veteran's record.

During the long course of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This was accomplished in November 2000.  This law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West 2002).  See also, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim. VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the statement of the case, the supplemental 
statements of the case, and the Board's October 1998 
Decision/Remand.  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
supporting his assertions that he has a ratable disability of 
the left eye and that such a condition was caused by surgery 
performed at a VA medical center.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
Additionally, in order to ensure that an adequate evaluation 
of the veteran's disability was procured and before the VA, 
the veteran underwent three separate examinations of his 
mouth, sinuses, and eyes.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  The 
veteran was also provided a medical examination in order to 
assess the severity and/or existence of the disability at 
issue.  Moreover, the veteran was given the opportunity to 
present evidence and testimony before the Board - an 
opportunity that was exercised by the veteran in June 1998.  
It seems clear that the VA has given the veteran every 
opportunity to express his opinions with respect to his 
claim; the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's claimed disability.    

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA letter did request a response 
within 30 days, which is contrary to 38 U.S.C.A. § 5103(b) 
(West 2002).  Notwithstanding the conflict, the veteran did 
provide additional information to the VA after that deadline, 
and that information was readily accepted by the VA.  An 
amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2003), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  Satisfying the strict letter 
holding in Pelegrini would require the Board to dismiss every 
case that did not absolutely meet these standards.  Such an 
action would render a rating decision promulgated prior to 
providing the veteran full VCAA notice void ab initio, which 
in turn would nullify the notice of disagreement and 
substantive appeal filed by the veteran.  In other words, 
strictly following Pelegrini would require that the entire 
rating process be reinitiated from the very beginning.  That 
is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action.  Following the rating decision, the claimant 
would have to file a new notice of disagreement, a new 
statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, D.C.  
He was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  The 
veteran was not prejudiced because he does not, as the Court 
noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination 
regarding the claim addressed in this decision.  The Board 
does a de novo review of the evidence and is not bound by the 
RO's prior conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and the last certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003).  As such, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
veteran.

The veteran seeks benefits under 38 U.S.C. § 1151 for 
residuals of surgery performed at a VA medical center in 
November 1994.  Prior to October 1, 1997, section 1151 
provided compensation for additional disability resulting 
from hospitalization or medical or surgical treatment 
furnished by VA as if such additional disability were 
service-connected.  38 U.S.C.A. § 1151 (West 1991).  A VA 
regulation implementing the law limited the award of 
compensation in such cases to injuries resulting from VA 
negligence or "fault" or from accidents occurring during 
treatment.  38 C.F.R. § 3.358(c)(3) (1994).  This regulation 
was invalidated by the courts as contrary to the statute.  
Brown v. Gardner, 513 U.S. 115, 119 (1994), aff'g Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'g sub nom. Gardner 
v. Derwinski, 1 Vet. App. 584 (1991).  

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of § 1151, as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment, was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization or treatment and additional 
disability and there was no need for any identification of 
"fault" on VA's part.  The Supreme Court further found that 
the then-implementing regulation, 38 C.F.R. § 3.358(c)(3) 
(1991), was not consistent with the plain language of 38 
U.S.C.A. § 1151 with respect to that regulation's inclusion 
of a fault or accident requirement.  In March 1995, VA 
amended the regulation to conform to the Supreme Court 
decision.

Subsequently, section 1151 was amended by Section 422(a) of 
Public Law 104-204, to provide a "fault" requirement, i.e., 
to provide that compensation under section 1151 is payable 
only where disability or death is due to fault on the part of 
VA or to an event not reasonably foreseeable.  The amended 
version of the law is effective with respect to claims filed 
on or after October 1, 1997.  VAOPGCPREC 40-97 (Dec. 31, 
1997).  The former version of section 1151 did not require 
any showing of fault on the part of VA; it merely required 
that injury or aggravation of injury be "the result of" 
hospitalization or medical or surgical treatment, thereby 
simply imposing the requirement of a "causal connection" 
between the injury or aggravation of an injury and 
hospitalization or medical or surgical treatment.  See 38 
U.S.C.A. § 1151 (West 1991); Brown v. Gardner, 513 U.S. 115, 
119 (1994).

In this case, the veteran's claim for compensation under 
section 1151 was filed in September 1995.  Therefore, the 
former version of the law applies to it as does the version 
of the VA regulation that was amended to comply with the 
Supreme Court decision in Brown v. Gardner.  See 38 C.F.R. § 
3.358 (1997).  The former version of section 1151 provided in 
pertinent part,

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational rehabilitation . . 
. awarded under any of the laws 
administered by the Secretary, or as the 
result of having submitted to an 
examination under any such law, . . . and 
such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation . . . shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-
connected. . . .

38 U.S.C.A. § 1151 (West 1991).  The applicable VA regulation 
provided in pertinent part,

(a)  General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.

(b)  Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:

(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.

....

(ii)  As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.

(2)  Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.

38 C.F.R. § 3.358(a), (b) (1997).

In this instance, the veteran has undergone numerous 
examinations in order to determine whether the veteran now 
suffers from a ratable disability of the left eye.  As noted 
above, several VA doctors have not been able to find that the 
veteran now has a ratable disability of the left eye.  The 
Board acknowledges that the veteran suffers from presbyopia 
and that he is predisposed, based on family history, to 
developing glaucoma.  However, repeated examinations, along 
with numerous eye evaluations between 2000 and the present, 
have failed to reveal findings, symptoms, and manifestations 
suggestive of a disability of the left eye manifested by 
claims of blurriness, teariness, and pain.  Thus, the Board 
is left with the assertions made by the veteran that an 
actual disability now exists.

The Court has held that ". . . where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (The Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The record 
does not contain medical evidence of current ratable 
disability of the left eye.  The Board notes that the veteran 
is competent to report that on which he has personal 
knowledge, i.e., what comes to him through his senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, the veteran 
is a lay person, and as a layperson, he does not have the 
expertise to opine regarding medical diagnosis or etiology.  
He may not state that he has an actual disability of the left 
eye.  Thus, in the absence of evidence demonstrating that the 
veteran has the requisite training to proffer medical 
opinions, the contentions made by him are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  In other words, 
while the veteran can testify about pain or about symptoms he 
may experience, he may not self-diagnose a disability, 
disease, or disorder.

As there is no medical evidence in this case contrary to the 
medical evidence that fails to show the existence of an 
actual disability, disorder, or disease of the left eye, the 
Board concludes that the preponderance of the evidence is 
against the claim for compensation under 38 U.S.C. § 1151 for 
a disability of the left eye, and that claim must be denied.  
In so concluding, the Board notes that the evidence as it 
stands in this case is sufficient to reach a decision on this 
claim, and no further development of evidence is needed.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003); see Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  Compensation under 38 U.S.C. § 1151 for a left eye 
disability is not warranted in this case.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358(a), (b) (1997).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
damage to the left eye is denied.


REMAND

As noted in the Introduction of this action, in conjunction 
with his claim for entitlement to service connection for the 
residuals of a total right hip replacement, in June 2002, VA 
received notification of the veteran's desire to present 
evidence to the Board in support of his claim.  

To date, it does not appear that he has been afforded the 
opportunity for such a hearing.  Nor has he withdrawn his 
request.  Consequently, and because the claims file needs to 
be made available for review by the veteran and his 
accredited representative at the RO, a remand is required.  
38 C.F.R. § 19.9 (2003).

For the reasons stated, this case is REMANDED to the RO for 
the following action:

The veteran should be scheduled for a 
video conference hearing at the RO before 
a Veteran Law Judge, as soon as is 
practicable.  All correspondences 
pertaining to this matter should be 
associated with the claims folder. 

After the veteran and his accredited representative have been 
given an opportunity to appear at the hearing, the claims 
file should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice.  Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



